IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


P.M.,                                       : No. 679 MAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
K.W.,                                       :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 31st day of October, 2016, the Petition for Allowance of Appeal

is DENIED.